Pee Cükiam.
The plaintiff has a verdict for $25,000 for damages for the death of Christina Eoss, the mother of Thomas Eoss, Jr., who at the time of the death of his mother was about four years of age. He is her sole next of kin.
The single ground urged under this rule is that the verdict is excessive.
We think it is. If the plaintiff will consent to a reduction of the verdict to the sum of $15,000, it may stand for that amount, otherwise the rule to show cause will be made absolute and a venire de novo issue as to the question of damages only.